               Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 1 of 16



          1   Marquis Aurbach Coffing
              Phillip S. Aurbach, Esq.
          2   Nevada Bar No. 1501
              Jonathan B. Lee, Esq.
          3   Nevada Bar No. 13524
              10001 Park Run Drive
          4   Las Vegas, Nevada 89145
              Telephone:(702)382-0711
          5   Facsimile:(702)382-5816
              paurbach@maclaw.com
          6   jbl@maclaw.com
                Attorneys for Plaintiff Kory Razaghi
          7
                                       UNITED STATES DISTRICT COURT
          8
                                                 DISTRICT OF NEVADA
          9
              ~ KORY RAZAGHI,                                              Case Number:
         10                                                           2:18-cv-01622-GMN-CWH
                                            Plaintiff,
~        11
z                    VS.
w      ~ 12                                                      STIPULATION AND ORDER FOR
~      „' 13 AHMAD RAZAGHI; MANUEL MORGAN;                        PLAINTIFF TO FILE SECOND
V   ~~       MORGAN & RAZAGHI HEALTHCARE,                           AMENDED COMPLAINT
  N ti M
             LLC;RAZAGHI HEALTHCARE,LLC;
U Q~~ 14 RAZAGHI DEVELOPMENT COMPANY,
~ x~
  ~~~        LLC; and DOES I through X,ROE
~ az~ 15 CORPORATIONS I through X,inclusive,
~ ~~
~ o~~ 16                               Defendants.
H ~~ M

~    0 17
O?                   IT IS HEREBY STIPULATED by and between Plaintiff Kory Razaghi, through his
~        18
              attorney of record, Marquis Aurbach Coffing; and Defendants, Ahmad Razaghi, Razaghi
         19
              Healthcare, LLC (NV), Razaghi Healthcare, LLC (AZ), and Razaghi Development
         20
              Company, LLC, through their attorneys of record, Rothstein Donatelli (Pro Hac Vice) and
         21
              Bailey Kennedy that Plaintiff may have leave to file his Second Amended Complaint, which
         22
              is attached hereto as Exhibit 1.
         23
                     IT IS FURTHER STIPULATED by the parties that Defendants shall have until
         24
              January 31, 2019 to provide a responsive pleading to Plaintiff's Second Amended'
         25
              Complaint.
         26

         27
                                                         Page 1 of2
                                                                        MAC:13437-006 3607759 1 12/21/2018 9:42 AM
                 Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 2 of 16



             1 ~~ Dated this 21st day of December, 2018       Dated this 21st day of December, 2018.
             2 MARQUIS AURBACH COFFING                        ROTHSTEIN DONATELLI LLP
             3

             4 By: /s/Jonathan B. Lee                         By: /s/Richard W.
                  Phillip S. Aurbach, Esq.                       Richard W.Hughes, Esq.
             5    Nevada Bar No. 1501                            New Mexico Bar No. MN 1230
                  Jonathan B. Lee, Esq.                          Donna M. Connolly, Esq.
             6    Nevada   Bar No. 13524                         New Mexico Bar No. MN 9202
                  10001 Park Run Drive                           1215 Paseo de Peralta
             7    Las Vegas, Nevada 89145                        Santa Fe, New Mexico 87501
                  Telephone:(702)382-0711                        Telephone:(505)988-8004
             8    paurbach@maclaw.com                            Attorneys fog^ AttoNneysfoY Ahrrtad
                  jbl@maclaw.com                                 Razaghi Healthcare, LLC (NV),
             9    Attorneysfor Kary Razaghi                      Healthcare, LLC (AZ), and Razagh
            10                                                   Developfnent Company, LLC
                                                                 (Pro Hac Vice)
~           11
~~             I Dated this 21st day of December, 2018.
         12
            '.
O     ~~ 13 BAILEY KENNEDY

x
     ~~`"
V ~~~ 14
~~~..           By: /s/Paul C. Williams
~~azw     ~ 15     Dennis L. Kennedy, Esq.
~ ~~               Nevada Bar No. 1462
~ o>~
  ,-., 'n N 16
                   Paul C. Williams, Esq.
H      ~ M         Nevada  Bar No. 12524
          N I/
                   8984 Spanish Ridge Avenue
                   Las Vegas, Nevada 89148
~           18     Telephone:(702)562-8820
                   DKennedy@BaileyKennedy.com
            19.    PWilliams@ BaileyKennedy.com
                   Attorneys for Ahmad Razaghi, Razaghi
            20     Healthcare, LLC (NV), Razaghz
            21     Healthcare, LLC (AZ), and Razaghi
                   Development Company, LLC
            22

            23                                             t'_1 .

            24         IT IS SO ORDERED this  day of                          2018.
                       DATED: December 26, 2018
            25

            26
                                                                           Magistrate
                                                             United States District     Judge
                                                                                    Judge
            27
                                                          Page 2 of2
                                                                          MAC:13437-006 3607759 1 12/21/2018 9:42 AM
Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 3 of 16




                              •     •

                      X 1 1


Proposed Second Amended
       Comphint
                     Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 4 of 16



                1   Marquis Aurbach Coffing
                    Phillip S. Aurbach, Esq.
                2   Nevada Bar No. 1501
                    Jonathan B. Lee, Esq.
                3   Nevada Bar No. 13524
                    10001 Park Run Drive
                4   Las Vegas, Nevada 89145
                    Telephone:(702)382-0711
                5   Facsimile:(702)382-5816
                    paurbach@maclaw.com
               6    jbl@inaclaw.com
                      Attorneys for Plaintiff Kory Razaghi
               7'
                                             UNITED STATES DISTRICT COURT
               8
                                                      DISTRICT OF NEVADA
               9
                    ~ KORY RAZAGHI,                                                    Case Number:
               10                                                                2:18-cv-U 1622-GMN-CWH
                                                   Plaintiff,
~              11
z                          ►~~~
w            ~ 12
O        °°    AHMAD RAZAGHI; MANUEL MORGAN;                             SECOND AMENDED COMPLAINT
U   ~~   ~' 13 MORGAN & RAZAGHI HEALTHCARE,
u N .~.~ M
T 7 p~ ~..     LLC; RAZAGHI HEALTHCARE,LLC;                                            JURY DEMAND
V~~~ 14 RAZAGHI DEVELOPMENT COMPANY,
~~~`           LLC; and DOES I through X,ROE
~~yw
  a
            15 CORPORATIONS I through X,inclusive,
      o`dn
~ o>~ 16                                           Defendants.
v~ ~~~
I~1  M

~    ~ 17
                           Plaintiff, Kory Razaghi, ("Dory"), by and through his attorneys Marquis Aurbach
~
~`~           18
                    Coffing, atlenes as follows:
              19
                                                                PARTIES
              20
                           1.      Defendants, Ahmad Razaghi ("AYunad"); Manuel. Morgan ("Manuel");
              21
                    Morgan & Ra~aghi Healthcare, LLC ("MR"); Razaghi Development Company, LLC
              22
                    ("RDC"); and Kazaghi Healthcare, LLC — AZ ("Razaghi Healthcare AZ") entered into a
              23
                    Settlement Agreement after litigation in Clark County, Nevada.
              24

              25

              26

              27
                                                                Page 1 of 13
                                                                      MAC:13437-006 Second Amended Complaint 12/21/2018 9:34 AM
                   Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 5 of 16



               1          2.      Defendants, Razaghi Healthcare, LLC ("Razaghi Healthcare NV") and a
              2 I~ Razaghi Healthcare AZ are entities that were subsequently organized, with Ahmad serving

               3 as a member of both limited-liability companies at all times relevant.1

              4           3.      Defendants, Ahmad, Manuel, MR, RDC, Razaghi Healthcare NV, and
              5 I~ Razaghi Healthcare AZ are collectively refered to as "Defendants."

              6           4.     The Settlement Agreement provided in Section 5.12 that "any action brought

              7 to enforce or challenge the terms or conditions of this AGREEMENT shall be br~,ught in the

              8 I state or federal courts sitting in Clark County, Nevada, and all PARTIES expressly agree

              9 . ~ that each PARTY is fully subject to the jurisdiction of'sueh court in any such acti~il."

             10           5.     The names and capacities, whether individuals, ct~r}~~~r~~te, associate or
~            11 otherwise of Defendants named herein as DOES I through X and ROL C;URPORATIONS I

w      ~ 12 through X are unknown or not yet confirmed. Upon in f~~rn~ation and belief, said DOES and
O      °°
V ~ ~~    13 ROE CORPORATIONS are responsible for ~l~~n~~~~~~,~ ~utlered by Plaintiff and, therefore,
    ti M
    .~ ~ ~

U A m p 14 Plaintiff sues said Defendants by such fictitious names. Plaintiff will ask leave to amend
~ ~~~
~~a ~~
        15 this Complaint to show the true names and capacities of each DOE and ROE
    cn,~
~' o~~ 16   CORPORATION Defendant at such dine as the same has been ascertained.
~
Mme{
     ~~~
       M

~      0 17                              JURISDICTION AND VENUE
O~
~        18        6.    .This Court leas suUject matter jurisdiction over this matter because district
~~
         19 courts have subject natter jurisdiction over claims that are not within the subject matter j

             20 jurisdiction of tl~c Justice Court pursuant to Article 6, Section 6.1 ofthe Nevada Constitution

             21 and this claim is not within the subject matter jurisdiction of the Justice Court which is

             22 limited by NRS 4.370.

             23

             24

             25
                I Defendants claim that the Razaghi Healthcare AZ that was a signatory to the Settlement Agreement
             26 was  not the Razaghi Healthcare AZ that was served in this Action. Defendants also claim that the
                Razaghi Healthcare AZ that signed the Settlement Agreement subsequently went inactive.
             27 Accordingly, Kory pleads these references to the Razaghi Healthcare AZ in the alternative.
                                                           Page 2 of 13
                                                                   MAC:13437-006 Second Amended Complaint 12/21/2018 9:34 AM
                    Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 6 of 16



               1          7.    This Court has personal jurisdiction over the Defendants because the
              2 Defendants agreed to Nevada as the forum to resolve any disputes, or have otherwise

              3 consented to the jurisdiction ofthis Court.

              4                                  BACKGROUND FACTS
              5           8.    Kory and Ahmad formed Attentus, LLC ("Attentus") to engage in the
              6 business of healthcare consulting (the "Business").

              7           9.    Attentus was owned by Ahmad and Kory until January 23, 201.3.
              8           10.   Attentus later joined with Manuel to form M. Morgan &Associates, LLC
              9 ("MMA")to engage in the business of healthcare services.

             10           1L    MMA's memebers included Manuel, who owned a 51% meJnbership interest
~            11 in MMA,and Attentus, who owned the remaining 49% lnen~bcrship interest in MMA.
z
~,    12      12.    In 2007, MMA entered into a contr~set ~~ithNavajo Health Foundation-Sage
w  ~°
o  °°
V ~~ 13 Memorial Hospital("Sage") and the "Sage Contract," respectively for development ofa new
     N ~ M
    .~ ~~

V Q~~ 14 hospital.
~ ~~
p~`~~~
~/ ~zw
   a
       15        13.            The Sage Contract » u~ emended in March, 2007, to include hospital
      ~~
~ o>~ 16 management services.
~~~~
Y~I a M

~    0 17          14.     The Sage Contract was further amended in March, 2009, so as to, among
O~
~       18 other things, extend the teiin of the confiraet to September 30,2013.

             19           15.   Pursuant to the MMA Operating Agreement and the Attentus Operating
             20 Agreement, Dory was ci~titled to a percent of all bonus money received under the Sage

             21    Contract.
             22           16.   Disputes arose between the Parties and after litigation was commenced, a
             23 Settlement Agreement was signed January 11, 2013.

             24           17.   The Settlement Agreement provided that:
             25                 a.     The litigation was to be dismissed in exchange for the promises and
             26 payments contained in the Settlement Agreement. ¶ 1.2.

             27
                                                       Page 3 of 13
                                                              MAC:13437-006 Second fvnended Cornplaint 12/21/2018 9:34 AM
                  Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 7 of 16



            1                    b.     Kory was to be paid one-sixth (16.67%) of all management fees. ¶
            2 1.7.

            3                    c.     Kory was to be paid one-sixth (16.67%) of all hospital and other

                ~~ development fees. ~ 1.7.

            5                    d.     Kory was to be paid one-sixth (16.67%) of all Bonus Payments within
           6 10 days ofreceipt thereof. ¶ 1.9.

           7                     e.     All development and management fees were to be administered by
           8 third-party administrator, Lonnie Burnham, CPA, of Burnham & Schuniui, P.C., ~~1981

           9 Murray Holladay Rd., Ste. 245, Salt Lake City, UT $4117. ¶ 1.7.

          10                    f.      Defendants were to account to Kory for all fees invoiced and received
~         11 on a quarterly basis, and payments were to be made to Koiy monthly. ~[ 1.4.
Z
          12'                   g.      Defendants were to notify Kory if them was any assignment,
~ ~~ 13 extension or renewal of the Sage contract which gave rise to the management fees,
     ~,.-
x .>~~M
U ~~~ 14 development fees and bonus payments. ¶ 1.5.
~
~~../i ~z¢
       a ~; w 1S        18.    Kory is informed and believes and therefore alleges that Defendants or one of
~ ~,
~ o>~  ~ ~ N
              16 them have received development fees, management fees and bonuses and failed to account
I~1   M

~     0 17 to Kory, failed to notify Ko~•y of any transfers, and failed to pay Kory his portion of said

~         18 development fees, manageine~it fees alid bonuses.

          19                                   FIRST CLAIM FOR RELIEF
          20                          Breach of Settlement Agreement —All Defendants
          21            19.     Kory repeats and re-alleges the above paragraphs as though fully stated
          22 herein.

          23            20.     All conditions precedent to Defendants' obligation to pay development fees,
          24 management fees, and bonuses to Kory have been performed or have occurred.

          25            21.     If Defendants received such development fees, management fees, and
          26 bonuses, and have not paid Kory his portion thereof, Defendants have materially breached

          27 their obligations to Kory under the Settlement Agreement.
                                                        Page4of13
                                                               MAC:13437-006 Second Amended Complaint 12/21/2018 9:34 AM
                         Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 8 of 16



               1                  22.   Kory has been damaged in a sum in excess of $75,000 as a direct result of
               2 Defendants' failure to pay pursuant to the Settlement Agreement.

               3                  23.   In order to pursue his claims as a direct and proximate result of the

               4 Defendants' conduct outlined herein, Kory has incurred attorneys' fees as special damages

               5 ~~ in the sum of $75,000 as of the date of this pleading and increasing up to and through trial

               6 (~ and appeal, if any.

               7                                      SECOND CLAIM FOR RELIEF
               8           Breach of the Duty of Good Faith and Fair Dealing (Settlement A~reeinent) —All
                                                             Defendants
               9
                                  24.   Kory repeats and re-alleges the above paragra~~hs as though fully stated
              10
                        herein.
~             11
z                                 25.   Defendants had a duty of good faith and fair deali7~g to:
w        ~ 12
O         °°                            a.     deposit any funds received with Lonnie Bu~7iham,
V      ~, ~ 13
      N ~ M
     .~ ~O
                                        b.     to account to Kory for all such funds received, and
U Q~~ 14
~~~
~x~~C                                   c.     to pay Kory his 2~~u~ii~~n of said funds.
~/ ~zw 15
    ~~
~ o~0 16'                         26.   Defendants have materially breached all of these duties by failing to remit
H ~ ~ ch           '.
                        Kory's share of the Sage C~~ntr~~ct~~ distributions and by attempting to rob Kory of the
~       0 17'
O~
                        benefit of his bargain in relati~>>> t~~ tl~~~ Settlement Agreement by trying to improper morph
~             18
                        the mana~cn~cnt services outlinc~l iii the Sage Contract into the CEO Services Contract.
              19
                                        Kory has been damaged in a sum in excess of $75,000 as a direct result of
              20
                        Defendants' failure to perform pursuant to the Settlement Agreement.
              21
                                  28.   In order to pursue his claims as a direct and proximate result of the
              22
                        Defendants, conduct outlined herein, Kory has incurred attorneys' fees as special damages
              23
                        in the sum of $75,000 as of the date of this pleading and increasing up to and through trial
              24
                        and appeal, if any.
              25

              26

              27
                                                                 Page5of13
                                                                         MAC:13437-006 Second Amended Complaint 12/21/2018 9:34 AM
                         Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 9 of 16



                    1                                   THIRD CLAIM FOR RELIEF
                   2                    Breach of the Attentus Operating Agreement — Ahmad Razaghi

                    3             29.     Kory repeats and re-alleges the above paragraphs as though fully stated

                   4 I) herein.

                   5              30.    Pursuant to the MMA Operating Agreement and the Attentus Operating

                   6 Agreement, Kory was entitled to receive a portion of all development fees, management

                   7 fees, and bonuses paid pursuant to the Sage Contract.

                   8              31.     All conditions precedent to Defendants' obligation to pa; ~~evelopment fees,

                        management fees, and bonuses to Kory have been performed or have occurred.

                  10              32.    Ahinad (and/or the entities under his control) received a $1.8 million bonus

~                 11    pursuant to the Sage contract in August 2012, and did not pay K~r~~ his portion thereof.
%~~
w
O
             ~ 12 ',
             °°
                                  33.    As such, Ahmad has materially breached his obligations to Kory under the

V          ~, ~ 13 Attentus Operating Agreement — as Kory was to a perccnta~c of all management fees plus
      N ~ M


V A~~ 14 entitled any excess funds that were paid nut pursuant to the Sage Contract.
~ ~~`
C~,, ~
     a
       y w 15    34.    The bonus payment cif `~1.8 million qualifies as excess funds that were paid
           ao,~
~ o~~
    N
      16 ~ out by Sage Memorial pursuant to the Sage Contract.
      '~     o0
~~           M

~           0 17                  35.    Significantly, in a case that was filed in the United States District Court for
O~
~                 18 the District of New. Mexico, styled as Case No. 1:14-cv-00958-JB-GBW (hereinafter "the
►`
~,
                  19 New Mexico Case''), it was disputed whether Sage Memorial paid this $1.8 million bonus to

                  20 Ah~nac3 iii his personal capacity or whether the bonus was paid to Razaghi Healthcare.

                  21           36.       In a court order in the New Mexico Case, the federal district court made ~

                  22 factual findings that this $1.8 million bonus was paid to Razaghi Healthcare.

                  23           37.       In the New Mexico Case, Ahmad also admitted that the $1.8 million bonus ~

                  24 was not paid to him in his personal capacity, but paid to Razaghi Healthcare.

                  25          38.        At the time that the parties were negotiating the Settlement Agreement,

                  26 Ahmad failed to disclose that he and/or his entities had received the bonus of $1.8 million.

                  27

                                                                 Page6of13
                                                                         MAC:13.437-006 Second Amended Complaint 12/21/2018 934 AM
               Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 10 of 16



           1             39.   Ultimately, Kory has been damaged in a sum in excess of $75,000 as a direct
           2 result of Defendants' failure to pay to remit Kory's portion of the $1.8 million bonus.

           3             40.   In order to pursue his claims as a direct and proximate result of the

          4 Defendants' conduct outlined herein, Kory has incurred attorneys' fees as special damages

           5 ~ in the sum of $75,000 as of the date of this pleading and increasing up to and through trial

          6 and appeal, if any.

           7                                FOURTH CLAIM FOR RELIEF

          8    Breach of the Duty of Good Faith and Fair Dealing (Attentus Operating Agreement) —
                                                 Ahmad Razaghi
          9
                         41.   Kory repeats and re-alleges the above paragraphs as though fully stated
         10
               herein.
~        11
z                        42.   Ahmad owed a duty of good faith and fair dealing to Kory arising out of his
w     ~ 12
O          °°      obligation to pay Kory his portion o~ any proceeds obtained pursuant to the Sage Contract.
U N ~~~ M
              13
V                          43.     Ahmad breached his duty of good faith and fair dealing by failing to pay
   A°°~ 14'.
~C ~~`             Kory what he was owed under the op~r~~ting agreements and by concealing the bonus
~ azw
   ~`         15
      o`~o         payment that was received from Sage Memorial irl August 2012.
~a>~ 16~
u~ ~~~     M
                           44.     Kory has been damaged in a sum in excess of $75,000 as a direct result of
          0 17
O~
                   Defendants' failure to pay pursuant to the Settlement Agreement.
~             18
                           4S.     In order to pursue his claims as a direct and proximate result of the
              19
                   Defendants' conduct outli~led herein, Kory has incurred attorneys' fees as special damages
              20
                 ~ in the sum of $75,000 as of the date of this pleading and increasing up to and through trial
              21
                   and appeal, if any.
              22
                                                 FIFTH CLAIM FOR RELIEF
              23
                                          Breach of Fiduciary Duty — Ahmad Razaghi
              24
                           46.     Kory repeats and re-alleges the above paragraphs as though fully stated
              25
                   herein.
              26

         27
                                                       Page7of13
                                                               MAC:13437-006 Second Amended Complaint 12/21/2018 9:34 AM
                    Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 11 of 16



                1          47.     Ahmad had a fiduciary relationship with Kory predicated on trust and

                2 confidence, stemming from the Attentus Operating Agreement.

                3          48.     Ahmad breached his fiduciary duty owed to Kory by willfully refusing to pay

                4 Kory his share of the $1.8 million bonus that was received from Sage Memorial in August

                5 2012.

                6          49.     Ahmad further breached his fiduciary duty to Kory by co~~cealing the $1.8

                7 million bonus when the parties were negotiating the Settlement Agreement.

                8          50.     Ahmad's actions were characterized by fraud, oppression, or malice, express

                9 or implied, which justifies an award of punitive damages.

               10          51.     In order to pursue his claims as a direct and proximate result of the Ahmad's

~              11 conduct outlined herein, Kory has incurred attorneys' fees as special damages in the sum of
z
w         ~ 12 $75,000 as of the date of this pleading and increasing up to and thz-ough trial and appeal, if
O         °°
V     ~        13 any.
     N ~ M


U ca~~~
   ~.~.. 14                                       SIXTH CLAIM FOR RELIEF
p~qa~~
~✓ ~zw 15                                          Acc~i►nting —All Defendants
~~~~
~ o~~
   ~-+ ~ N
           16              52.     Kory repeats and re-alleges the above paragraphs as though fully stated
~     a °°
~         0 17 herein.
Ot
~              18          53.     Ahmad aid his agents, some or all of whom are named herein, have

               19 ~ maintained axed retained all of the corporate and business books, records, and documents

               20 relating to the events described herein without providing access to Kory and without

               21 providing a full and complete general ledger, accounting, reconciliation and/or audit to

               22 Kory.

               23          54.     Furthermore, Defendants owed certain duties to Kory pursuant to the

               24 Settlement Agreement and Attentus Operating Agreement, including but not limited to, the

               25 highest obligation of good faith, fair dealing, loyalty, and due care.

               26          55.     One of the duties Defendants owed to Kory was to deposit all development

               27 and management fees paid by Sage Memorial for services rendered under the terms of the
                                                            Page 8 of 13
                                                                    MAC:]3437-006 Second Amended Complaint 12/21/2018 9:34 AM
                 Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 12 of 16




            1 '~ Sage Contract into a bank account that was to be administered by third party administrator

            2 Lonnie Burnham.

            3              56.   Kory is entitled to a full and complete accounting regarding all payments

            4 made by Sage Memorial to Defendants pursuant to the Management and Development

            5 contracts they executed with by Sage Memorial.

            6              57.   In order to pursue his claims as a direct and proximate result of the

            7 Defendants' conduct outlined herein, Kory has incurred attorneys' fees as special damages

            8 in the sum of $75,000 as of the date of this pleading and increasing up to and through trial

            9i.~ and appeal, if any.

           10                                SEVENTH CLAIM FOR RELIEF
~          11        Tortious Interference with Contractual Relations — Razaghi Healthcare AZ and
z                                                Razaghi Healthcare NV
w     ~ 12
O       °°                 58.   Kory repeats and re-alleges the ah~~ve paragraphs as though fully stated
V     ~~ 13
    N ~ M
                 herein.
U A~°~     14
~ ~~~
~~~                        59.   Kory, Ahlnad, Manuel, Razaglii Healthcare AZ, MR, and RDC entered the
~/ ~
   a
     ~w    15
     ~,          Settlement Agreement, which is a valid anti existing contract.
~ o>~      16
cn ~~~
H      M
                           60.   Razaghi Healthcare AZ and Razaghi Healthcare NV both had knowledge that
~      N   17
O~
                Kory, Ahmad, Manuel, Razaghi Healthcare AZ,~ MR, and RDC had entered the Settlement
~          18
                Agreement = as Ahmad was the sole managing member of Razaghi Healthcare AZ and
           19
                Razaghi Healthcare NV at all times relevant.
           20
                           t1.   Razaghi Healthcare NV and Razaghi Healthcare AZ engaged in intentional
           21
                acts designed to disrupt the contractual relationship between the signatories of the
           22
                Settlement Agreement.
           23
                           62.   The aforementioned acts actually cause a disruption with respect to Kory
           24
                I receiving payments due under the Settlement Agreement.
           25

           26

           27 2 See footnote no. 1.
                                                         Page9of13
                                                                MAC:13437-006 Second Amended Complaint 12/21/2018 9:34 AM
                    Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 13 of 16



              1          63.      Kory has been damaged in a sum in excess of $75,000 as a direct result of

              2 Razaghi Healthcare AZ and Razaghi Healthcare NV's conduct.

              3          64.      The conduct by Razaghi Healthcare AZ and Razaghi Healthcare NV, as

              4 described herein, was malicious and oppressive under NRS 42.005. Therefore, Kory is

              5' entitled to an award of punitive damages.

              6'.        65.     In order to pursue his claims as a direct and proximate result of the Razaghi

              71 Healthcare AZ and Razaghi Healthcare NV's conduct outlined herein, Kory has incurred

              8 attorneys' fees as special damages in the sum of $75,000 as of the date ~ ~ f tl ~ i ~ ~~ I jading and

              9 increasing up to and through trial and appeal, if any.

             10                                 EIGHTH CLAIM FOR RELIEF
~            11                                 Civil Conspiracy —All Defendants
z
w       ~ 12             66.     Kory repeats and re-alleges the abo~~e paragraphs as though fully stated
O      °°
U     ~~ 13 herein.
     N ~ M


U ~ '~ ~ 14              67.     That the Defendants combined, conspired together, and agreed that they
~ ~~~
~N~15 would harm and damage Kory by their tortious conduct against him.
~ ~" ~~
~ S~~ 16    68.    Defendants intended to accomplish harm to Kory by their tortious conduct
H ~ a M

~       0 17 against him.
O~
~            18          69.     De~enciants willfully and wrongfiully robbed Kory of the benefit ofhis
►!
             19 bargain in r~•l~~tionship to the Settlement Agreement that he entered with some of the

             20 Defcn~iaut5 in January 2013.

             21          7U.     As a result of the Defendants' civil conspiracy, Kory has been damaged in an
             22 ~ amount in excess of $75,000.

             23          71.      Defendants' conduct, as described herein, was malicious and oppressive

             24 under NRS 42.005. Therefore, Kory is entitled to an award of punitive damages.

             25          72.     In order to pursue his claims as a direct and proximate result of the

             26 Defendants' conduct outlined herein, Kory has incurred attorneys' fees as special damages

             27
                                                            Page 10 of 13
                                                                    MAC:13437-006 Second .Emended Complaint 12/21/2018 9:34 AM
                  Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 14 of 16




              1 in the suin of $75,000 as of the date of this pleading and increasing up to and through trial

              2 and appeal, if any.

              3                                 NINTH CLAIM FOR RELIEF

              4                                   Alter Ego — Ahmad Razaghi

              5           73.    Kory repeats and re-alleges the above paragraphs as though fully stated

              6 herein.

              7           74.    All business entity Defendants were influenced and governed by Ahmad, as

              8 their alter ego, to the extent that the fiction of a separate entity would promote injustice. The

              9 business entities all held a unity of interest and ownership and were directed at tl~e will of

             10 Ahmad to such an extent that the corporate and/or other business forms used should be

~            11   disregarded by the Court.

w      ~ 12                                     TENTH CLAIM FOR ]Z h:I ,11~: I~'

~   ,,, ~ 13                                  Successor Liability —All Uefeiidants
x .>~.~
   ~~`"
V~ ~~~ 14                 75.    Kory repeats and re-alleges the ah~~ve paragraphs as though fully stated

 ;zw 15 herein.
~~~~
 a a ,-.
     on ,~
~ o>~
  ~ `~ N
         16               76.    All business entity Defe~~clants share the same uniformity of officers,
H    ~ M

~      O I/       directors, ownership and interests to such an extent that the Court should disregard the
O~
~            18 fiction of the separate business ~fo~7nation and consider all business Defendants as a single

             19 business enterpl-ise.

             20

             21

             22

             23

             24

             25

             26

             27
                                                          Page 11 of 13
                                                                  MAC:13437-006 Second Amended Complaint 12/21/2018 9:34 AM
                     Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 15 of 16




               1                                   I'::     : t ►:         _ __ 0
              2           WHEREFORE,Plaintiff, Kory, prays for the following relief against Defendants:

              3           1.    For a judgment in a sum in excess of$75,000 against Defendants;

              4           2.    For attorney's fees as special damages in the sum of $75,000 as of the date of

              5 this pleading and increasing up to and through trial and appeal, if any;

              6           3.    For prejudgment and post-judgment interest at the legal rate;

              7           4.    For an award of punitive damages; and

              8           5.    For any fuxther relief as the Court deems to be just and proper.

              9           Dated this _ day of December,2018.

             10
                                                               MARQUIS AURBACH COPPING
~            11
z
w      ~ 12
                                                               By:
O       °°
V ~~         13                                                   Phillip S. Aurbach, Esq.
x .~
   ~ ~'                                                           Nevada Bar No. 1501
   Q °° ~    14                                                   Jonathan B. Lee, Esq.
~~~~                                                              Nevada Bar No. 13524
C4 ~zw
C~           15 '.                                                10001 Park Run Drive
~ ~~                                                              Las Vegas, Nevada 89145
~o>0         16~                                                  Attorneys for Plaintiff Kory Razaghi
        N
N    a M

~      0 17
O~
~            18

             19

             20

             21

             22

             23

             24

             25

             26

             27
                                                          Page 12 of 13
                                                                 MAC:13437-006 Second Amended Complaint 12/21/2018 9:34 AM
                    Case 2:18-cv-01622-GMN-CWH Document 63 Filed 12/21/18 Page 16 of 16




                1                               CERTIFICATE OF SERVICE

                2         I hereby certify that I electronically filed the foregoing SECOND AMENDED
                3 COMPLAINT with the Clerk of the Court for the United States District Court by using the

                4 court's CM/ECF system on the         day of December, 2018.

                5         ~      I further certify that all participants in the case are registered CM/ECF users

               6 I and that service will be accomplished by the CM/ECF system.

                7         ❑      I further certify that some of the participants in the case af~e not registered

                8 CM/ECF users.- I have mailed the foregoing document by First-Class Mail, postage prepaid,

               9 or have dispatched it to a third party commercial carrier for delivery within 3 cZleiidar days

               10 to the following non-CM/ECF participants:

~              11                                             N/A
z
w        ~ 12
O
V       °°
     ~, ~  13
    N ~ M
  .> ~,.-
    f", pp N
                                                               An empl~~~ee of Marquis Aurbach Coffing
U~~~~ 14
     ~~
~ ~Zw IS
  a
    ~~
~ o>~ 16
cn ~~~
H        M

~    0 17

~              18

               19

               20

               21

               22

               23

               24

               25

               26

               27
                                                         Page 13 of 13
                                                                 MAC:13437-006 Second ,Amended Complaint 12/21/2018 9:34 AM
